DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please refer to the rejections below.

Claim Objections

Claim 21 is objected because of what appears to be a grammatical error.  Lines 10-11 cite that a sensor is configured to detect “external environmental in line with…”.
This sentence is not grammatically correct.  The examiner believes that the sensor is either configured to detect an external environment, or environmental data.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al (US Pub 2019/0176326 A1), hereafter known as Bingham, in light of  Lemelson et al (US Pub 5,017,084), hereafter known as Lemelson, in light of Nagai et al (US Pub 5,192,070), hereafter known as Nagai, in light of Johnson et al, US Pub 2016/0214812 A1), hereafter known as Johnson, in light of Li et al, (CN 107411672A, please refer to translation for paragraphs and untranslated copy for figures), hereafter known as Li  .

For Claim 1, Bingham teaches A target acquiring device, configured to acquire a target located on an axis of acquisition of a target, comprising: ([0004-0005], Figure 3.  It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.)
a connecting structure; (Figure 3, [0074-0078])
a first base having a first side connected to the connecting structure and a second side opposing the first side, wherein the second side has a flat surface extending along an entire second side, and the flat surface has a first width; and (Figure 3, [0075-0078] show a mechanical arm.  Additionally, part 206F or the unlabeled palm of the gripper could be considered bases.)
an acquisition device having a central axis extending along a longitudinal axis of the acquisition device, and the central axis being aligned with the axis of acquisition of a target, ([0004-0005], [0109-0110], Figure 7, the tools used to pick up objects are aligned such that they are aligned with the acquisition of the target)
Bingham does not teach a sucking device having a central axis extending along a longitudinal axis of the sucking device, and the central axis being aligned with the axis of acquisition of a target, the sucking device comprising: 
a curved sucking surface extending across the entire flat surface of the first base and having a second width greater than the first width of the first base; 
a flow path disposed in a body of the sucking device and extending through the first base and the connecting rod, the flow path having a first hole opened on a sidewall of the connecting rod and in fluid connection with an evacuation device and a second hole opened on the curved sucking surface; 
a connecting path disposed in the body of the sucking device and extending through the first base and the connecting rod, the connecting path having a hole opened on the curved sucking surface, and the hole of the connecting path being aligned with the axis of acquisition of a target; and 
a vision sensor disposed within the connecting path and configured to acquire an image in the direction of the axis of acquisition of a target.
Lemelson, however, does teach that the multi connecting multi degree of freedom attachment system has rods for the arms.  (Figure 12, Column 27, Lines 14-33)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use rods instead of the structures of Bingham for the arm portion of the robotic arm because rods are a known and effective structure to support weight and mass over a distance, they are rotatable, adjustable, and can be designed to be strong and lightweight.  They are known and common in robotic arms, and would be expected to be successful.
Nagai, however, does teach a sucking device the sucking device comprising:  (Figure 4, Column 2, Lines 65 to Column 3, Line 34.)
a curved sucking surface extending across the entire flat surface of the first base and having a second width greater than the first width of the first base; (Figure 4, Column 2, Lines 65 to Column 3, Line 34.  It should be noted that while there is a large hole in the middle of the flat surface, the entirety of the flat portions around the edges are covered by the curved sucking surface.  Additionally, applicant’s drawing also has a hole in the middle (albeit a smaller one), for a sensor, and so it is considered that this interpretation is in line with applicant’s claim limitation.)
a flow path disposed in a body of the sucking device and extending through the first base, the flow path having a first hole opened on a top of the base and in fluid connection with an evacuation device and a second hole opened on the curved sucking surface; (Figure 4, Column 2, Lines 65 to Column 3, Line 34.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham and Nagai that a sucking device having a central axis extending along a longitudinal axis of the sucking device, and the central axis being aligned with the axis of acquisition of a target,
It would be obvious to one of ordinary skill in the art prior to the effective filing date to have Nagai’s tool on Bingham’s robotic arm system and pointed on an axis of acquisition because Nagai has a vacuum end effector which can be useful in certain situations at picking up objects.  It is obviously valuable to have your tools aligned towards the object because tools are designed to approach and pick up objects from the front, often times.  Nagai’s is certainly designed that way.
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham and Nagai the teaching flow path disposed in a body of the sucking device and extending through the first base and the connecting rod, the flow path having a first hole opened on a sidewall of the connecting rod and in fluid connection with an evacuation device and a second hole opened on the curved sucking surface; 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to have the flow path continue upwards into a connecting rod and out a sidewall of the connecting rod because it is common and known to use tubing and hosing to deliver a vacuum source to a vacuum end effector.  Often, the vacuum hose or tube is outside the robotic arm, and attaches near or at the end effector.  The side of a connecting rod (a generally smooth curved and empty surface) is likely to be available to insert a hose, where the sides of tools or bases might have other structures that are not as well adapted to having a hose inserted.  Additionally, the side of a connecting rod is not likely changed often, which means it could be a more stable and secure location.  Having an opening or flow path in parts between the suction cup and the location where the hose attaches to the end of the robot arm would be expected to be successful at supplying a vacuum source to an end effector.
Johnson, however, does teach a connecting path disposed in the body of the sucking device and extending through the first base and the connecting rod, the connecting path having a hole opened on the curved sucking surface, and the hole of the connecting path being aligned with the axis of acquisition of a target; and (Figure 3, [0031])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s robotic acquisition system with Johnson’s use of a connecting path disposed in the body of the sucking device and extending through the base and connecting rod, the hole being aligned with the axis of acquisition.  It would be obvious because it would provide a direct potential flow path for dropping or picking up objects, and would provide direct access for wire connection for any electronic devices one might desire to be located within the suction cup, base, or connecting rod.
Li, however, does teach a vision sensor disposed within the suction cup and configured to acquire an image in the direction of the axis of acquisition of a target. (Figure 3.  [0100], The parts 306, 309 and 305 are all sensors of some sort, but 305 in particular is a vision sensor that is up within the surface, so there must be a hole for the vision sensor.  The material that makes up the curved surface is higher than the camera according to Figure 3.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham, Johnson, and Li that a vision sensor disposed within the connecting path and configured to acquire an image in the direction of the axis of acquisition of a target.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Li establishes that a sensor could be useful in determining whether an object has been picked up, it might help determine what kind of object, and it could save space on the outside of the robot, as the camera would always have line of sight  when approaching an object along the axis of acquisition.

For Claim 8, modified Bingham teaches The target acquiring device of claim 1, 
Modified Bingham does not teach further comprising a transmission line, wherein the transmission line is attached to the vision sensor and is disposed within the connecting path.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date further comprising a transmission line, wherein the transmission line is attached to the vision sensor and is disposed within the connecting path.  
It would be obvious because transmission lines that send data to or from sensors are obvious and known ways to transmit the data received from the sensor to other parts of the system, or to send commands to the sensor.  The use of a transmission line (a cable) from the sensor to some other part of the machine would be expected and obvious because it would be expected to work effectively in transmitting data.  The connecting path would be an open connection between the end effector and the arm, and given that there is likely to be electrical wiring inside the arm/connecting rod, it would be an expectantly successful way to run energy to any electronic devices inside the end effector.


For Claim 10, Bingham teaches The target acquiring device of claim 1, wherein the vision sensor is any one or more cameras or laser sensors.  ([0004-0005], [0109-0110], Figure 7)

For Claim 11, Bingham teaches The target acquiring device of claim 1, further comprising: 
a second base; and (Figure 3, Part 202, [0074])
a multi-degree-of-freedom attachment system, including a first end attached to the second base and a second end attached to the target acquiring device.  (Figure 3 shows that the attachment system is attached to the gripper and the third base on both ends)

For Claim 12, Bingham teaches The target acquiring device of claim 11, wherein the multi-degree-of-freedom attachment system is capable to adjust the attitude of the target acquiring device so as to adjust the axis of acquisition of a target to the direction towards the target.  (Figure 3, [0075].  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.)

For Claim 13, Bingham teaches The target acquiring device of claim 11, further comprising a servo drive system wherein the servo drive system includes: (Figure 3, [0075], [0051], [0056-0057], [0126-0127] states that the robotic arm may be controlled by the same or a different control system.  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.  As is stated, actuators are present that control the joints.  The applicant’s specification states that the servo drive system includes a control system, vision system, and multiple driving devices.  Bingham has the features, so Bingham could be considered to have a servo drive system.)
at least one drive system, configured to drive the multi-degree-of-freedom attachment system and adjust the target acquiring device to the position of one or more degree of freedom; and (Figure 3, [0075], [0051], [0056-0057], [0126-0127] states that the robotic arm may be controlled by the same or a different control system.  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.  As is stated, actuators are present that control the joints.)
a control module, coupled to the vision sensor and at least one drive system, that controls the drive systems through the image signal transmitted by the vision sensor.  ([0126-0128], [0131-0133], specifically [0128] states the process of Figure 9 can be carried out by the arm.) 

For Claim 14, Bingham teaches The target acquiring device of claim 11, wherein the multi-degree-of freedom attachment system includes a multi-connecting- structure, wherein the multi-connecting Page 20 of 23structure includes at least one connecting structure and at least one hinge, and wherein at least one end of each connecting structure connects one of the hinges and each hinge connects at least one end of one of the connecting structure.  (Figure 3, [0074-0078])
Bingham does not teach that the structures are rods.
Lemelson, however, does teach that the multi connecting multi degree of freedom attachment system has rods for the arms.  (Figure 12, Column 27, Lines 14-33)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use rods instead of the structures of Bingham for the arm portion of the robotic arm because rods are a known and effective structure to support weight and mass over a distance, they are rotatable, adjustable, and can be designed to be strong and lightweight.  They are known and common in robotic arms, and would be expected to be successful.


For Claim 15, Bingham teaches The target acquiring device of claim 11, further comprising at least one drive system, wherein each drive system attaches to one of the at least one hinge and drives the hinge to rotate.  (Figure 3, [0074-0079])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham, in light of Lemelson, in light5 of Nagai, in light of Johnson, in light of Li, in light of Goto et al (US Pub 2017/0151665 A1), hereafter known as Goto.

For Claim 3, Bingham teaches The target acquiring device of claim 1, 
Bingham does not teach wherein the target acquiring device further includes a rotating device attached to the first base, wherein the rotating device rotates around the axis of acquisition of a target so as to drive the first base to rotate around the axis.  
Goto, however, does teach wherein the target acquiring device further includes a rotating device attached to the first base; wherein the rotating device rotates around the axis of acquisition of a target so as to drive the first to rotate around the axis.  (Figure 4, [0068] shows that the hand/base is capable of rotating around the axis of acquisition.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s target acquisition device with Goto’s use of having the base of the device rotate around an axis of acquisition because it would allow the fingers the flexibility to approach the target from a different angle or side, which would be useful in creating an optimal grasp if the target object had different surfaces on its sides.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham, in light of Lemelson, in light of Nagai, in light of Johnson, in light of Li, in light of Singleton et al (Please refer to NPL literature provided).

For Claim 6, modified Bingham teaches The target acquiring device of claim 1, 
Modified Bingham does not teach wherein the vision sensor is fixed to an inner wall of the connecting path by a sealing ring.  
Li, however, does teach wherein the vision sensor is fixed to the at least one hole on the curved surface. (Figure 3, [0100].  The vision sensor is clearly fixed to the one hole on the curved surface.
Li, however, does teach the use of sealing rings to make connections waterproof. ([0121])
Singleton, however, does teach the use of sealing rings to help keep cameras watertight in adverse conditions. (Page 189, Paragraphs 3-4 under “Underwater housings”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the vision sensor is fixed to the at least one hole on an inner wall of the connecting path by a sealing ring.  
It would be obvious because sealing rings or rubber sealing shapes are a known and effective way to make connections airtight or water tight.  Given that there is a vacuum within the curved surface, it would be obvious to make the connection between the camera and suction area airtight and watertight because air could potentially flow into the suction area from a gap in the connection with the vision sensor (if there was an air pathway from the vision sensor to the environment) which would weaken the suction of the end effector, and if water, humidity, or a small substance carried by air was suctioned up with the acquisition target, if the seal was not airtight or water tight, the liquid or material could get into or onto the vision sensor which might reduce its effectiveness.

For Claim 7, modified Bingham teaches The target acquiring device of claim 1, 
Modified Bingham does not teach wherein the vision sensor includes a outer shell and a thicken mirror-pane glass.  
Singleton, however, does teach wherein the vision sensor includes a reinforcement structure and a thicken mirror-pane glass.  (Page 189, Paragraphs 3-4 under “Underwater housings”.  Singleton’s camera housing is made of hard aluminum, and has a thick glass window)
	It would be obvious to one of ordinary skill in the art prior to the effective filing date that the vision sensor include a reinforcement structure and thickened camera lens because cameras are designed with structures to contain the mechanical parts under their working conditions.  There are cameras designed for undersea photography and for photography in the vacuum of space, or low pressures of the earth’s atmosphere.  It is a known technique to prepare the structure of the camera or sensor to withstand or adapt to the environment.  

Claims 21-23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Goto, in light of Nagai, in light of Johnson, in light of Li.

For Claim 21, Bingham teaches A robotic arm configured to acquire a target located on an axis of acquisition of a target, comprising: ([0004-0005], Figure 3.  It should be noted that “an axis of acquisition” is a very broad term, and is not very tightly defined in the specification.  Without any information specifying the nature of the axis, it could concluded that the axis exists on a line between the gripper and the target, which would make effectively any robotic end effector design to acquire targets fit the limitation.)
a first base; Page 4 of 12Attorney Docket No.: LING/0030US (Figure 3, [0075-0078] show a mechanical arm.  Additionally, part 206F or the unlabeled palm of the gripper could be considered bases.)
an acquisition device having a central axis extending along a longitudinal axis of the acquisition device, and the central axis being aligned with the axis of acquisition of a target, ([0004-0005], [0109-0110], Figure 7, the tools used to pick up objects are aligned such that they are aligned with the acquisition of the target)
Bingham does not teach Application No. 16/571,174a rotating device coupled to the first base and is operable to rotate the first base and the robotic arm around the axis of acquisition of a target; 
a sucking device coupled to the first base, the sucking device having a central axis extending along a longitudinal axis of the sucking device, and the central axis being aligned with the axis of acquisition of a target, wherein the sucking device comprises a curved surface and a connecting path with a hole opened on the curved surface; and 
a vision sensor disposed within the connecting path and configured to detect external environmental in line with the axis of acquisition of a target.  
Goto, however, does teach a rotating device coupled to the first base and is operable to rotate the first base and the robotic arm around the axis of acquisition of a target;   (Figure 4, [0068] shows that the hand/base is capable of rotating around the axis of acquisition.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s target acquisition device with Goto’s use of having the base of the device rotate around an axis of acquisition because it would allow the fingers the flexibility to approach the target from a different angle or side, which would be useful in creating an optimal grasp if the target object had different surfaces on its sides.
Nagai, however, does teach a sucking device the sucking device comprising:  (Figure 4, Column 2, Lines 65 to Column 3, Line 34.)
a curved sucking surface extending across the entire flat surface of the first base and having a second width greater than the first width of the first base; (Figure 4, Column 2, Lines 65 to Column 3, Line 34.  It should be noted that while there is a large hole in the middle of the flat surface, the entirety of the flat portions around the edges are covered by the curved sucking surface.  Additionally, applicant’s drawing also has a hole in the middle (albeit a smaller one), for a sensor, and so it is considered that this interpretation is in line with applicant’s claim limitation.)
a flow path disposed in a body of the sucking device and extending through the first base, the flow path having a first hole opened on a top of the base and in fluid connection with an evacuation device and a second hole opened on the curved sucking surface; (Figure 4, Column 2, Lines 65 to Column 3, Line 34.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham and Nagai that a sucking device coupled to the first base, the sucking device having a central axis extending along a longitudinal axis of the sucking device, and the central axis being aligned with the axis of acquisition of a target, wherein the sucking device comprises a curved surface and a connecting path with a hole opened on the curved surface; and 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to have Nagai’s tool on Bingham’s robotic arm system and pointed on an axis of acquisition because Nagai has a vacuum end effector which can be useful in certain situations at picking up objects.  It is obviously valuable to have your tools aligned towards the object because tools are designed to approach and pick up objects from the front, often times.  Nagai’s is certainly designed that way.
Johnson, however, does teach a connecting path disposed in the body of the sucking device and extending through the first base and the connecting rod, the connecting path having a hole opened on the curved sucking surface, and the hole of the connecting path being aligned with the axis of acquisition of a target; and (Figure 3, [0031])
Li, however, does teach a vision sensor disposed within the suction cup and configured to acquire an image in the direction of the axis of acquisition of a target. (Figure 3.  [0100], The parts 306, 309 and 305 are all sensors of some sort, but 305 in particular is a vision sensor that is up within the surface, so there must be a hole for the vision sensor.  The material that makes up the curved surface is higher than the camera according to Figure 3.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham, Johnson, and Li that a vision sensor disposed within the connecting path and configured to detect external environmental in line with the axis of acquisition of a target.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Li establishes that a sensor could be useful in determining whether an object has been picked up, it might help determine what kind of object, and it could save space on the outside of the robot, as the camera would always have line of sight  when approaching an object along the axis of acquisition.



For Claim 22, Bingham teaches The robotic arm of claim 21, further comprising: 
Bingham does not teach a flow path having a first end opened on the curved surface and a second end opened on a sidewall of the robotic arm.  
Nagai, however, does teach a flow path disposed in a body of the sucking device and extending through the first base, the flow path having a first hole opened on a top of the base and in fluid connection with an evacuation device and a second hole opened on the curved sucking surface; (Figure 4, Column 2, Lines 65 to Column 3, Line 34.)
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham and Nagai the teaching a flow path having a first end opened on the curved surface and a second end opened on a sidewall of the robotic arm.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to have the flow path continue upwards into a connecting rod and out a sidewall of the connecting rod because it is common and known to use tubing and hosing to deliver a vacuum source to a vacuum end effector.  Often, the vacuum hose or tube is outside the robotic arm, and attaches near or at the end effector.  The side of a connecting rod (a generally smooth curved and empty surface) is likely to be available to insert a hose, where the sides of tools or bases might have other structures that are not as well adapted to having a hose inserted.  Additionally, the side of a connecting rod is not likely changed often, which means it could be a more stable and secure location.  Having an opening or flow path in parts between the suction cup and the location where the hose attaches to the end of the robot arm would be expected to be successful at supplying a vacuum source to an end effector.

For Claim 23, Bingham teaches The robotic arm of claim 22,
Bingham does not teach  wherein the second end is in fluid connection with a vacuum pump.  
Nagai, however, does teach wherein the second end is in fluid connection with a vacuum source.  (Column 2, Line 65 to Column 3 Line 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Bingham and Nagai wherein the second end is in fluid connection with a vacuum pump.  
It would be obvious because Nagai establishes the value in having a vacuum source at the end of a hose the provides a vacuum source to a vacuum cup end effector.  A vacuum pump is a known method of creating a vacuum, which would be expected to be successful in providing a vacuum through a hose or tube to an end effector.

For Claim 25, Bingham teaches The robotic arm of claim 21, wherein the vision sensor is a laser sensor, an ultrasonic sensor, or a radar.  ([0061-0062], [0106], [0110], Figure 8)

For Claim 27, Bingham teaches The robotic arm of claim 21, further comprising: 
a second base; and (Figure 3, [0074-0078])
a multi-degree-of-freedom attachment system, including a first end attached to the second base and a second end attached to the robotic arm.  (Figure 3, [0074-0078], Figure 3 shows that the attachment system is attached to the gripper and the third base on both ends)

For Claim 28, Bingham teaches The robotic arm of claim 27, wherein the multi-degree-of-freedom attachment system is capable to adjust the attitude of the robotic arm so as to adjust the axis of acquisition of a target to a direction towards the target.  (Figure 3, [0075].  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.)

For Claim 29, Bingham teaches The robotic arm of claim 27, further comprising: 
a servo drive system comprising at least one drive system configured to drive the multi- degree-of-freedom attachment system and adjust the robotic arm to a position of one or more degree of freedom; and (Figure 3, [0075], [0051], [0056-0057], [0126-0127] states that the robotic arm may be controlled by the same or a different control system.  As shown, moving the hinges would change the attitude of the target device and change the direction of the axis of acquisition.  As is stated, actuators are present that control the joints.  The applicant’s specification states that the servo drive system includes a control system, vision system, and multiple driving devices.  Bingham has the features, so Bingham could be considered to have a servo drive system.)
a control module coupled to the vision sensor and at least one drive system, wherein the control module controls the at least one drive system through an image signal transmitted by the vision sensor.  ([0126-0128], [0131-0133], specifically [0128] states the process of Figure 9 can be carried out by the arm.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Goto, in light of Nagai, in light of Johnson, in light of Li, in light of Lemelson.

For Claim 24, Bingham teaches The robotic arm of claim 21, 
Bingham does not teach wherein the vision sensor is a video camera operable to acquire an image in the direction of the axis of acquisition of a target.  
Lemelson, however, does teach wherein the vision sensor is a video camera operable to acquire an image in the direction of the axis of acquisition of a target.  (Column 9, Line 4 to Column 9 Line 14)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bingham’s robotic control system with Lemelson’s use of video cameras for sensors because it would allow constant monitoring of the workplace and the area around the manipulators, and would allow any programs to more easily predict motion of objects or manipulators since there is a constant stream of data to analyze. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in light of Lemelson, in light of Nagai, in light of Johnson, in light of Li, in light of Singleton.

For Claim 26, Bingham teaches The robotic arm of claim 21, 
Bingham does not teach wherein the vision sensor is connected to an inner wall of the connecting path through a sealing ring, and the sealing ring and the vision sensor seal the connecting path.  
Li, however, does teach wherein the vision sensor is fixed to the at least one hole on the curved surface. (Figure 3, [0100].  The vision sensor is clearly fixed to the one hole on the curved surface.
Li, however, does teach the use of sealing rings to make connections waterproof. ([0121])
Singleton, however, does teach the use of sealing rings to help keep cameras watertight in adverse conditions. (Page 189, Paragraphs 3-4 under “Underwater housings”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the vision sensor is connected to an inner wall of the connecting path through a sealing ring, and the sealing ring and the vision sensor seal the connecting path.  
It would be obvious because sealing rings or rubber sealing shapes are a known and effective way to make connections airtight or water tight.  Given that there is a vacuum within the curved surface, it would be obvious to make the connection between the camera and suction area airtight and watertight because air could potentially flow into the suction area from a gap in the connection with the vision sensor (if there was an air pathway from the vision sensor to the environment) which would weaken the suction of the end effector, and if water, humidity, or a small substance carried by air was suctioned up with the acquisition target, if the seal was not airtight or water tight, the liquid or material could get into or onto the vision sensor which might reduce its effectiveness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preta et al (US Pub 6,419,291 B1) relates to optical devices in suction graspers.
Silvers et al (US Pub 4,604, 787) relates to replaceable end effectors.
Kennedy et al (US Pub 2016/0008988 A1) relates to robotic arms with multiple degrees of movement.
Bergeron et al (US Pub 2018/0264660 A1) relates to a robotic grasper with a joint on 2 fingers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664